Citation Nr: 0535093	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than April 15, 1996 
for the grant of service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to May 
1982. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In the December 2002 rating decision, service connection was 
granted for hepatitis C, effective April 15, 1996.  The 
veteran filed a timely notice of disagreement with regard to 
the assignment of the effective date of April 15, 1996 for 
the grant of service connection for hepatitis C.  The RO 
issued a statement of the case (SOC) in April 2004, and the 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) received later in 
April 2004.

In September 2004, a Deputy Vice Chairman of the Board 
granted the veteran's representative's motion to advance the 
appeal on the Board's docket based on good or sufficient 
cause being shown.  See 38 C.F.R. § 20.900(c) (2005).

In September 2004, the Board remanded the issue on appeal for 
the VA Appeals Management Center (AMC) for further 
development.  In August 2005, the AMC issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim for an effective date earlier than April 15, 
1996 for the grant of service connection for hepatitis C.  


FINDINGS OF FACT

1.  On September 21, 1991, the RO received the veteran's 
claim of entitlement to service connection for hepatitis C.

2.  In an October 1991 rating decision, service connection 
was denied for hepatitis C.  The veteran filed a timely 
notice of disagreement; the RO issued a statement of the case 
on September 2, 1992; and the veteran perfected an appeal 
with the submission of a VA Form 9 on September 17, 1992.

3.  The veteran did not subsequently withdraw his claim of 
entitlement to service connection for hepatitis C.  

4.  In a December 2002 rating decision, service connection 
was granted for hepatitis C effective April 15, 1996.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of 
September 21, 1991 for the grant of service connection for 
hepatitis C have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 20.200, 20.204 (2005); 38 C.F.R. § 20.204 
(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the April 
2004 statement of the case (SOC) of the relevant law and 
regulations pertaining to his claim.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in 
September 2004, whereby the veteran was advised of the 
provisions relating to the VCAA, to include the need to 
identify and submit evidence showing entitlement to an 
earlier effective date for the grant of service connection 
for hepatitis C.  Accordingly, he was told of the information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  He was asked to 
submit any additional evidence to help substantiate his claim 
and told that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  September 23, 2004, letter, page 2.  
Therefore, he was advised of the evidence to be provided by 
him.  With regard to evidence that VA would attempt to obtain 
on his behalf, he was advised that VA would obtain relevant 
federal government records, including his service records, VA 
Medical Center records, and records from other federal 
agencies, such as the Social Security Administration.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant records not in the custody of a 
federal agency, to include records from state or local 
governments, private medical care providers, current or 
former employers, and other non-Federal governmental 
sources.  The veteran was, however, informed that "[i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency." (emphasis in the original)  Id. at 
page 4.  As to submitting any evidence in his possession, he 
was advised that "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Id. at page 2.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that, even though the September 2004 
VCAA letter requested a response within 60 days, the veteran 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by VA within one year from the date notice 
is sent].  One year has elapsed since the September 2004 
letter.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
While service connection for hepatitis C was granted in 
December 2002, prior to the veteran's receipt of VCAA notice 
in the September 2004 letter, the claim was subsequently 
adjudicated by the VA AMC.  See the SSOC issued in August 
2005.  The Board accordingly finds that there is no prejudice 
to the veteran.  Moreover, the veteran has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

Moreover, and crucially, a review of the record reveals that 
no amount of development could change the evidentiary posture 
of this case.  That is, the outcome of this earlier effective 
date claim hinges exclusively on documents which were filed, 
and thus made part of the record, in the early to mid 1990s.
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  There is no indication 
that there currently exists any evidence which has a bearing 
on this case which has not been obtained.  As has been 
discussed above, all of the relevant evidence has been in the 
file for over a decade.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has not expressed a desire to 
have a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Commencement and perfection of appeal 

Appellate review is initiated by the filing of a NOD and 
completed by the filing of a substantive appeal after a SOC 
has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2005).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2005).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202.  

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  38 C.F.R. § 20.302(a) (2005).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues involved in the appeal.  
38 C.F.R. § 20.204 (2005).  The law regarding withdrawals of 
appeals was amended in 2003.  See 68 Fed. Reg. 13,236 (Mar. 
19, 2003).

Under the previous regulation in effect at the time that RO 
determined that the veteran had withdrawn his appeal of 
service connection for hepatitis C, a NOD may be withdrawn in 
writing before a timely substantive appeal is filed.  
38 C.F.R. § 20.204(a) (1992).  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1992).  Withdrawal may be 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw either a NOD or 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  The 
agency of original jurisdiction may not withdraw a NOD or a 
substantive appeal after filing of either or both.  38 C.F.R. 
§ 20.204(c) (1992).

Analysis

The RO assigned an effective date of April 15, 1996 for the 
grant of service connection for hepatitis C on the basis that 
a claim to reopen entitlement to service connection for 
hepatitis C was received on that day.  The veteran seeks an 
earlier effective date.  He argues that he did not in fact 
withdraw his prior claim for service connection for hepatitis 
C and that the claim remained open.

Procedural history

The pertinent procedural history is as follows.  In a VA Form 
21-4138 dated September 18, 1991, the veteran raised the 
issue of entitlement to service connection for hepatitis C as 
secondary to the service-connected discoid lupus and chronic 
acneiform rash.  Date stamps on this document show that it 
was initially stamped as being received on September 21, 
1991.  The RO evidently interpreted the veteran's claim as 
one of entitlement to service connection for Hepatitis C on 
both a direct and a secondary basis.  See Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000) [holding that VA's duty to 
assist attaches to the investigation of all possible causes 
of the claimed disability].  In an October 1991 rating 
decision, service connection was denied for hepatitis C on a 
direct basis and as secondary to the service-connected 
discoid lupus and chronic acneiform rash.  The veteran filed 
a timely notice of disagreement with the denial of service 
connection for hepatitis C in October 1991 rating decision.  
The RO issued a statement of the case as to that issue on 
September 2, 1992.  

The veteran submitted a VA Form 9 to the RO on September 17, 
1992, in which he requested that the claim be prepared for 
transfer to the Board. [Although he made no specific 
argument, none was required.  While the regulation defining a 
substantive appeal indicates that the substantive appeal 
"should set specific arguments relating to errors of fact or 
law made by the agency of original jurisdiction in reaching 
the determination, or determinations, being appealed," the 
regulation does not require such arguments.  38 C.F.R. 
§ 20.202 (2005).]  
In January 1993, the RO certified the issue of service 
connection for hepatitis C for appeal to the Board.

The RO, however, in August 1993 determined that the issue of 
service connection for hepatitis C had been withdrawn.  The 
conclusion appears to have been based on various 
communications from the veteran and his representative, 
including another VA Form 9, dated August 25, 1993 and signed 
by the veteran's representative, which stated that the 
veteran "is claiming 'service connection for lupus 
(systemic)'.  This is the only issue that this service will 
address."

In a March 1996 remand on the issue of service connection for 
systemic lupus erythematous, the Board also noted that the 
veteran did not wish to appeal the issue of service 
connection for hepatitis C.  The Board indicated that the 
veteran had contended that Hepatitis C [which was in fact not 
specifically identified as such by the Board] and other 
disorders "are symptoms or manifestations of his service 
connected skin disorder, or the claimed systemic lupus 
erythematosus."  See the Board's March 12, 1996 remand, page 
2.  

As was described in the Introduction,  service connection was 
ultimately granted for hepatitis C, effective April 15, 1996.  
The April 15, 1996 effective date was based upon a 
communication for the veteran to the RO of that date, which 
the RO interpreted as a claim to reopen the Hepatitis C 
claim.

Discussion

It is clear that the outcome of this case hinges upon whether 
the veteran's appeal  of the RO's denial of his original 
claim of entitlement to service connection for Hepatitis C 
was or was not withdrawn.  The veteran maintains that it was 
not withdrawn; the RO (and to some extent the Board in 1996) 
determined that it was.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the veteran 
did not withdraw his appeal as to the issue of service 
connection for hepatitis C, which had been perfected by the 
filing on September 17, 1992 of a VA Form 9 dated September 
14, 1992.

The RO's determination that the veteran withdrew his 
perfected appeal as to the issue of service connection for 
hepatitis C was apparently based on four subsequently 
submitted documents: another VA Form 9, signed by the veteran 
and dated September 21, 1992; a statement of the veteran's 
representative dated September 22, 1992; a VA Form 1-646 
dated September 28, 1992; and a VA Form 646 dated August 25, 
1993.    

The communications from the veteran and his representative 
are hardly models of clarity or precision of thought.  To the 
extent that any coherent communication can be gleaned 
therefrom, it is that the Hepatitis C was part and parcel of 
the lupus for which the veteran was (also) seeking service 
connection.  As an example, a VA Form 9 dated September 21, 
1992 (within days after the VA Form 9 which perfected his 
appeal as to the Hepatitis C issue) states that the veteran 
was not "claiming service connection for the seven 
conditions listed in the statement of the case I recently 
received."  [This included the issue of service connection 
for hepatitis C].  However, the veteran added that "these 
seven conditions/symptoms are some of the manifestations of 
my increased disability."  To the extent that any sense can 
be made out of this, it appears that the veteran was still 
intent on pursuing his claim of entitlement to service 
connection for hepatitis C.  It would be highly improbable 
for the veteran to perfect his appeal by filing a VA Form 9 
one week and withdraw that claim in another VA form 9 filed a 
week later. 

The veteran's representative's statement dated September 28, 
1992 noted only one issue on appeal - service connection for 
systemic lupus erythematous.  Moreover, the VA Form 9 dated 
August 25, 1993 notes that the veteran was "claiming 
'service connection for lupus (systemic)'" and that "[t]his 
is the only issue that this Service will address."  However, 
there is no evidence that the veteran was consenting, or ever 
did consent, to a withdrawal of his appeal as to the claim of 
service connection for hepatitis C.  Merely insisting that 
the lupus issue was the only issue on appeal cannot be 
interpreted as a withdrawal of the Hepatitis C issue which 
had been perfected for appeal, much less evidence of a 
consent by a veteran to such a withdrawal.

In this connection, the Board emphasizes that withdrawal of a 
perfected appeal is a serious matter.  See 38 C.F.R. § 20.204 
(2005).  There must be sufficient evidence in the record of 
an intent on the part of the veteran to withdraw his appeal.  
In this case, communications from the veteran and his 
representative in late 1992 and 1993 evidence only confusion.  
There is clearly no specific language that the appeal as to 
Hepatitis C be withdrawn.  Crucially, the Board cannot divine 
any intent to withdraw the perfected appeal from the jumble 
of documents presented by and on behalf of the veteran during 
that period.

The Board additionally observes that the comments in the 
Introduction to its March 1996 remand (which in fact did not 
mention the Hepatitis C claim specifically) amount to dicta 
which are not binding.

The Board accordingly concludes that the October 1991 rating 
decision was duly appealed to the Board via the September 
1992 VA Form 9, and the September 21, 1991 claim remained 
pending.  Because the veteran filed his claim on September 
21, 1991 and continuously pursued the claim thereafter, the 
date of receipt of his claim, September 21, 1991, is the 
effective date of the grant of service connection for 
hepatitis C.

The final matter is whether the veteran is entitled to an 
effective date prior to September 21, 1991.  The Board has 
carefully reviewed the record and can identify no prior 
claim, formal or informal, of entitlement to service 
connection for Hepatitis C.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  The veteran himself has 
identified no such communication of document.  

While the veteran has argued in an August 2003 statement that 
the effective date should be in 1989 because the 
manifestations of hepatitis C began in the year, the record 
does not reflect, nor does the veteran or his representative 
allege, that the veteran filed a claim for service connection 
for hepatitis C prior to September 21, 1991.  

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that he had Hepatitis C 
since 1989 and so he should receive compensation from then 
on.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West  2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  As explained above, the Board 
has decided this case based on the law and regulations. 
Specifically, the effective date of service connection is 
based on the date that a claim therefor was filed.  See 
38 C.F.R. § 3.400 (2005).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  
For reasons explained above, the effective date assigned in 
this case is dictated by the date of filing of the veteran's 
original claim on September 21, 1991.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for hepatitis C is 
September 21, 1991, the date of receipt of the veteran's 
initial claim of entitlement to service connection.  The 
Board finds that the veteran perfected an appeal of the 
October 1991 RO denial of service connection for hepatitis C, 
and that he did not withdraw his appeal.  

In summary, for reasons and bases expressed above, the Board 
concludes that an effective date of September 21, 1991, may 
be assigned for service connection for hepatitis C.  To that 
extent, the appeal is allowed.


ORDER

An effective date of September 21, 1991 is assigned for the 
grant of service connection for hepatitis C.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


